IDETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yribarren et al. (PG PUB 2008/0045896) in view of Allex et al. (PG PUB 2010/0234875).
Re claim 1, Yribarren discloses a balloon 140 (Fig 6) having a drug (Para 26, “where the distal portion 147 of the balloon is coated with an agent”; Para 26, “drugs, biological agents, chemical agents […] these various materials are generically referred to as ‘agents’ herein”) carried on a barrel section (the “barrel section” extends along portion 147 between identifiers 232 and 234 but does not include the identifiers 232 and 234, as labeled in annotated Fig B below) of the balloon and a radiopaque identifier 234 (Fig 6) comprising a radiopaque material (“radiopaque materials”, Para 31) on the balloon (as seen in Fig 6) identifying a location of the drug (since identifier 234 borders the distal end of the “barrel section”), wherein the drug is adhered directly to the barrel section (Para 26). Although the radiopaque identifier 234 is not on the barrel section, Yribarren discloses a second radiopaque identifier 233 on the barrel section and is silent as to whether the second radiopaque identifier 233 comprises the same radiopaque material as the radiopaque identifier 234 or if they comprises different radiopaque materials; therefore, Yribarren does not explicitly disclose that the barrel section is not treated with the radiopaque material of the radiopaque identifier 234.
However, Allex teaches utilizing one radiopaque material on a barrel section of a balloon (comparable to the radiopaque identifier 233 of Yribarren) and a different radiopaque material on a conical section distal to the barrel section of the balloon (comparable to the radiopaque identifier 234 of Yribarren) (Para 64) for the purpose of achieving different radiopacity to clearly identify different sections of the balloon (Para 64). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Yribarren to include the radiopaque identifier 234 and the radiopaque identifier 233 as being formed of different radiopaque material from one another, as taught by Allex, for the purpose of achieving different radiopacity to clearly identify different sections of the balloon (Para 64). By providing radiopaque identifier 233 with a different material from that of radiopaque identifier 234, the barrel section of Yribarren would not be treated with the radiopaque material of radiopaque identifier 234 as claimed.

    PNG
    media_image1.png
    488
    652
    media_image1.png
    Greyscale

Re claim 3, Yribarren discloses that the radiopaque identifier is on a cone section of the balloon (the “cone section” being the entirety of the balloon distal to the labeled “barrel section”, as seen in Fig B above).
Re claim 4, Yribarren discloses that the radiopaque identifier is embedded in the balloon wall as a material layer of the balloon wall or in a single layer between multiple layers of the balloon wall (“thermal embedding […] may be used to place the markers”, Para 31).

Response to Arguments
Applicant's remarks filed 8/1/2022 have been fully considered. The remarks note that the amendments have been made in light of a discussion between the Attorney and the Examiner, but the Examiner notes that no discussion pertaining to the present application was conducted between the mailing of the Non-Final Rejection on 6/10/2022 and the filing of the present amendments. Regardless, the amendments overcome the rejections set forth in the 6/10/2022 Non-Final Rejection due to the inclusion of the phrase “barrel section” which, in light of the specification reciting “the barrel section 16 transitions to form the cone sections 18,20” on page 4, must extend from one cone section to another cone section. However, as set forth above, a different interpretation of the previously-cited Yribarren reference results in this same reference being utilized in the present rejections in combination with the newly-cited Allex reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783